Citation Nr: 1601195	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-11 590	)	DATE
	)
	)
 

THE ISSUE

Whether there was clear and unmistakable error in a September 1972 Board decision that denied service connection for a cervical sprain.  


REPRESENTATION

Moving party represented by:  Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran, who is the moving party, had active duty service in the United States Army from July 1970 to November 1970.  

The moving party seeks revision or reversal of the September 1972 Board of Veterans' Appeals (Board) decision on the grounds of clear and unmistakable error, to the extent the Board decision denied service connection for a cervical sprain.  This case comes before the Board by way of a November 2013 motion for clear and unmistakable error by the moving party.    

In the September 1972 Board decision, the Board denied the Veteran's service connection claim for a cervical sprain.  The Veteran later filed a January 2010 motion for reconsideration of the Board decision.  However, in August 2010, the Deputy Vice-Chairman of the Board denied the Veteran's motion for reconsideration.  See 38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1000, 20.1001 (2015).  This prior motion for reconsideration is considered separate from a motion for revision on the basis of clear and unmistakable error, which is the issue currently on appeal.  See 38 C.F.R. § 20.1404(e).  The motion for reconsideration is no longer at issue at this time.  


FINDINGS OF FACT

1.  In a final September 1972 Board decision, the Board denied service connection for a cervical sprain.  The Veteran was notified of the September 1972 Board decision.  The Veteran filed a January 2010 motion for reconsideration of the Board's decision, which was denied in August 2010.  

2.  The Board incorrectly applied the applicable statutory provisions existing at the time of the September 1972 decision.  The outcome of the decision would have been manifestly different but for that error of law.


CONCLUSIONS OF LAW

1.  The September 1972 Board decision, which denied service connection for a cervical sprain, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1000, 20.1100, 20.1104 (2015).  

2.  The September 1972 Board decision, which denied service connection for cervical sprain, contains clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

With regard to the clear and unmistakable error issue on appeal, the VCAA and its implementing regulations are not applicable to claims alleging clear and unmistakable error in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, no further discussion of the duty to notify and assist is warranted for the clear and unmistakable error issue on appeal.  


II.  Clear and Unmistakable Error

In a September 1972 Board decision, the Board denied service connection for a cervical sprain.  The Veteran was notified of the September 1972 Board decision.  The Veteran later filed a January 2010 motion for reconsideration of the Board's decision.  This motion for reconsideration was denied by the Deputy Vice-Chairman of the Board in August 2010.  In this regard, unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Deputy Vice-Chairman of the Board did not order reconsideration of the Board's September 1972 decision, the Board decision is considered final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2015).  

In the final September 1972 Board decision, the Board denied the Veteran's claim for service connection for a cervical sprain.  The Board determined that there was clear and unmistakable evidence that the Veteran's cervical spine was injured prior to induction into service in July 1970.  On this basis, the Board found the presumption of soundness was rebutted.  In other words, the Veteran was not sound at entry, as his cervical sprain preexisted service.  The Board also determined the Veteran's preexisting cervical sprain was not aggravated by service, as there was no increase in the basic underlying pathology of the cervical sprain during service.  As such, the Board concluded service connection for a cervical sprain was not warranted based on the law at that time and the evidence then of record. 

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).  However, a final Board decision may be revised or reversed on grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A(a), 7111(a) (West 2014).  Motions for review of prior Board decisions on the grounds of clear and unmistakable error are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes clear and unmistakable error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time (or constructively known at the time), were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a motion to revise a Board decision due to clear and unmistakable error.  38 C.F.R. § 20.1411(a).  

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation, which was previously correctly applied.  38 C.F.R. § 20.1403(d), (e).

Review for clear and unmistakable error in a prior Board decision must be based on the evidence and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  No new evidence will be considered in connection with the disposition of the clear and unmistakable error motion.  38 C.F.R. § 20.1405(b).  

A claim requesting review for clear and unmistakable error may be filed at any time after the underlying Board decision is made.  38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  

A motion for revision of a decision based on clear and unmistakable error must be in writing and must be signed by the moving party or that party's representative.  A request for revision of a Board decision based on clear and unmistakable error may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).  See Disabled American Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1605 (2001) (invalidating the provision of 38 C.F.R. § 20.1404(b) that required that a motion be denied if the pleading requirements of that section were not met).

The moving party has raised the issue of whether there was clear and unmistakable error in the September 1972 Board decision, which denied service connection for a cervical sprain.  His primary contention is that, based on the evidence of record and the law in effect in 1972, it is undebatable that the Board should have granted service connection for a cervical sprain.  His arguments allege that the law pertaining to the presumption of soundness was incorrectly applied by the Board.  In particular, the statutory law in 1972 pertaining to the presumption of soundness, 38 U.S.C. 311, stated that, to rebut the presumption of soundness, the burden is on the government to show by clear and unmistakable evidence that the disability both (1) existed prior to service and (2) was not aggravated by service.  The Board in its September 1972 decision incorrectly found that the presumption of soundness had been rebutted only by clear and unmistakable evidence of a preexisting cervical sprain.  The Board incorrectly omitted an analysis of the aggravation prong of the presumption of soundness.  The Board failed to analyze whether there was "clear and unmistakable" evidence of no aggravation, in order to fully rebut the presumption of soundness.  Because the Board did not apply the correct standard of law to find the facts necessary to rebut the presumption of soundness, its conclusion of law that the presumption had been rebutted, is clearly and unmistakably erroneous.  The moving party has also asserted that it is undebatable that the evidence of record did not show clear and unmistakable evidence of no aggravation.  That is, the evidence of record undebatably showed some evidence of aggravation or worsening of the cervical spine.  Therefore, the presumption of soundness could not have been rebutted in 1972, based on the evidence of record and law at that time.  Moreover, the result would have been manifestly different but for the Board's error of law.  If the Board had not committed this error of law, service connection for a cervical sprain on a direct basis would have been granted, as the presumption of soundness would not have been rebutted.  See November 2013 motion for clear and unmistakable error.  

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a clear and unmistakable error claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  At the outset, the Board concludes the November 2013 motion for clear and unmistakable error meets the filing and pleading requirements.  See 38 C.F.R. §§ 20.1400(a), 20.1404(a), (b); Simmons, 17 Vet. App. at 114.  Therefore, because the November 2013 motion for clear and unmistakable error is clear and specific, the issue will be adjudicated on the merits.

At the time of the September 1972 Board decision, applicable VA law provided that 
service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C. § 310 (1958) [now codified at 38 U.S.C.A. § 1110].  

At the time of the September 1972 Board decision, applicable VA law provided that, for the purpose of section 310 of this title, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 311 (1958) [now codified at 38 U.S.C. § 1111].

At the time of the September 1972 Board decision, the applicable VA regulation 
that interpreted 38 U.S.C. § 311 provided that the veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 C.F.R. § 3.304(b) (1972).  In contrast to the statute it was interpreting (38 U.S.C. § 311), there was no specific mention in this regulation that to rebut the presumption of soundness clear and unmistakable evidence of no aggravation was also necessary.  

At the time of the September 1972 Board decision, applicable VA law provided that, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 353 (1958) [now codified at 38 U.S.C.A. § 1153]; 38 C.F.R. § 3.306 (1972).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

Upon review of the evidence of record and the law in effect in September 1972, the Board finds that the September 1972 Board decision that denied service connection for a cervical sprain contains clear and unmistakable error.  See 38 C.F.R. § 20.1403.  In particular, the Board incorrectly applied the statutory law pertaining to the presumption of soundness.  38 C.F.R. § 20.1403(a).  

As noted above, the statutory law in 1972 pertaining to the presumption of soundness, 38 U.S.C. 311, stated that to rebut the presumption of soundness, the burden is on the government to show by clear and unmistakable evidence that the disability both (1) existed prior to service and (2) was not aggravated by service.  38 U.S.C. § 311 (1958) [now codified at 38 U.S.C. § 1111].  

In this regard, as to the first prong, the Board correctly determined that there was clear and unmistakable evidence that the cervical spine disability preexisted service.  Specifically, at an October 1969 pre-induction examination, no cervical spine disability was noted or reported.  However, pre-service private treatment records dated in April 1970 and May 1970 reveal that the Veteran was in an automobile accident on April 1, 1970.  The Veteran struck his head and neck during that accident, and he had headaches, restricted neck motion (limitation of flexion and extension), and neck tenderness.  He was diagnosed with a cervical strain.  His X-rays of the cervical spine were normal.  A pre-service private treatment record dated in June 1970 stated that he should recover from his cervical strain.  On the day of his induction into service (July 22, 1970_, an additional notation was added to the face of his October 1969 pre-induction examination, indicating that the Veteran had recovered from his cervical strain and that no disqualifying defects were found.  However, several days later on July 31, 1970, a service treatment record documented that the Veteran reported headaches and neck pain, attributed to his pre-service automobile accident.  A service treatment record dated on August 13, 1970, indicated that the Veteran's neck muscles were tense and tight.  A September 30, 1970, service treatment record diagnosed an acute or chronic neck strain, post-traumatic, which existed prior to service.  Thus, the evidence of record in September 1972 demonstrated that there was clear and unmistakable evidence that a cervical sprain existed prior to service.  38 U.S.C. § 311 (1958) [now codified at 38 U.S.C. § 1111]. 

However, as noted above, in 1972, rebutting the presumption of soundness is a two-part analysis.  Once the Veteran's cervical sprain was shown by clear and unmistakable evidence to preexist service, the next step was to consider the second prong as to whether clear and unmistakable evidence showed that the cervical sprain was not aggravated during service,.  Id.    

In fact, the Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) that the presumption of soundness under 38 U.S.C.A. § 1111 (or its predecessor 38 U.S.C. § 311) is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any preexisting conditions were not aggravated by service.  Importantly, the Board notes that Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction").  In addition, the Federal Circuit has held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  As Wagner merely clarified what the evidentiary standard always had been, this was not a new interpretation or new law.  Thus, in Patrick, the Federal Circuit found that a 1986 Board decision which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  See id.   

The Board acknowledges that the older provisions of 38 C.F.R. § 3.304(b) in effect in 1972 omitted the second prong requirement of clear and unmistakable evidence of no aggravation of an injury, in order to fully rebut the presumption of soundness, as compared to 38 U.S.C. § 311.  While these statutory and regulatory provisions were obviously in conflict, the regulation 38 C.F.R. § 3.304(b) was not invalidated in order to conform with the statute, until the VA General Counsel issued VAOPGCPREC 3-2003, effective July 2003.  See also Cotant v. Principi, 17, Vet. App. 116 (2003).  In Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005), the Federal Circuit determined that the new interpretation of 38 C.F.R. § 3.304(b) pertaining to the presumption of soundness could only retroactively affect a decision still open on direct review and not decisions that are final.  The Jordan case further determined that the new interpretation of 38 C.F.R. § 3.304(b) did not constitute a basis for a claim of clear and unmistakable error in a prior final decision that applied the later-invalidated regulation.  Id.  However, the Federal Circuit in Patrick did not overturn its previous decision in Jordan.  In this regard, the Federal Circuit in Patrick reflected that, in Jordan, the question raised was whether retroactive effect should be given to the VA's determination that section 3.304(b), the implementing regulation for section 1111, was invalid because it was inconsistent with section 1111.  See Jordan, 401 F.3d at 1298-99.  In contrast, the claim involved in Patrick did not involve the application of the implementing regulation, 38 C.F.R. § 3.304(b), but was instead based directly on the statute, 38 U.S.C. § 311.  

Similar to Patrick, in the present case, the moving party has never argued that the implementing regulation, 38 C.F.R. § 3.304(b), was invalid, that VA's change in the regulation was retroactive, or that the Board in September 1972 erroneously applied the implementing regulation.  Rather, the moving party in the November 2013 motion for clear and unmistakable error only referenced and discussed the relevant statute for the presumption of soundness, 38 U.S.C. § 311.  There was no mention of the implementing regulation, 38 C.F.R. § 3.304(b).  In addition, the Board emphasizes that the September 1972 Board decision never referred to the implementing regulation, 38 C.F.R. § 3.304(b).  Therefore, the limited holding in Jordan does not apply to the present case.  The statute in question in the present case, 38 U.S.C. 311, has always stated that, to rebut the presumption of soundness, the burden is on the government to show by clear and unmistakable evidence that the disability both (1) existed prior to service and (2) was not aggravated by service.  38 U.S.C. § 311 (1958) [now codified at 38 U.S.C. § 1111].  There has been no change in interpretation of this statute, which is one of the potential exceptions to a finding of clear and unmistakable error (see e.g, 38 C.F.R. § 20.1403(e)).  Rather, this statute has always remained the same in terms of requiring clear and unmistakable evidence for consideration of both prongs.  The Wagner case was merely a clarification of what the statute had always meant.     

There was an error of law in the September 1972 Board decision when it incorrectly applied 38 U.S.C. § 311, pertaining to the presumption of soundness.  That is, a review of the September 1972 Board decision reveals that the Board  specifically listed 38 U.S.C. § 311 as erroneously stating "[c]lear and unmistakable evidence that the disability existed before service will rebut the presumption."  The Board failed to list or mention the specific language contained in 38 U.S.C. § 311 that, to rebut the presumption of soundness, clear and unmistakable evidence is also required demonstrating that the preexisting injury or disease was not aggravated by such service.  In other words, the Board incorrectly omitted an analysis of the aggravation prong of the presumption of soundness.  The Board failed to analyze whether there was "clear and unmistakable" evidence of no aggravation, in order to fully rebut the presumption of soundness.  The Board in its September 1972 decision merely found that the Veteran's cervical sprain "was not aggravated by service," after the presumption of soundness had already been incorrectly rebutted.   

This distinction is important, because "clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131, (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  In this regard, the Board observes the record in September 1972 showed at least some evidence of aggravation or worsening of the cervical spine during service.  Therefore, the evidence of record in September 1972 could not have demonstrated clear and unmistakable evidence of no aggravation.  Such a finding would have been impossible, given the evidence of record reviewed and cited by the Board in its September 1972 decision.  It follows that the presumption of soundness could not have been rebutted in September 1972, based on application of the correct law to the evidence of record at that time.

Specifically, as noted above, on July 31, 1970, service treatment records document that the Veteran reported headaches and neck pain, attributed to his pre-service automobile accident.  A service treatment record dated on August 13, 1970, also indicated that the Veteran's neck muscles were tense and tight, and a September 30, 1970, service treatment record diagnosed an acute or chronic neck strain, post-traumatic.  A September 30, 1970, orthopaedic back evaluation further revealed sharp, stabbing neck pain.  Spasm and tenderness of the neck were also observed.  The Veteran was provided a neck brace.  His PULHES "physical capacity or stamina" profile was increased from "1" to "3" (indicative of limitations necessitating certain assignment restrictions).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  A September 30, 1970, in-service X-ray of the cervical spine also revealed a slight reversal of curvature (later noted to be at C4-C5).  

The Veteran was placed on temporary physical profile on October 1, 1970, for post-traumatic neck and head pain.  Again, his PULHES "physical capacity or stamina" profile was increased from "1" to "3" (indicative of limitations necessitating certain assignment restrictions).  An October 15, 1970, service treatment consultation discussed continuing neck pain and weakness for which the Veteran should be separated from service.  The Veteran was again placed on temporary physical profile on October 1, 1970, for chronic cervical sprain at C4-C5.  In an October 19, 1970, Report of Medical History at separation, the Veteran reported that his motion of the neck was limited.  The October 19, 1970 separation examination diagnosed him with chronic cervical sprain at C4-C5 with "persistent" muscle spasms and headaches.  Again, his PULHES "physical capacity or stamina" profile was increased from "1" to "3" (indicative of limitations necessitating certain assignment restrictions).  The Veteran underwent a Medical Evaluation Board (MEB) examination and proceeding on October 26, 1970.  The MEB examination showed cervical muscle spasms.  The Veteran was again diagnosed with chronic cervical sprain at C4-C5 with "persistent" muscle spasms and headaches.  It was recommended that he be separated from service due to physical disability.  

Service personnel records dated in November 1970 confirmed that the Veteran was separated from service due to physical disability of his cervical spine.  A November 12, 1970, clinical record on the day of his separation identified chronic cervical sprain at C4-C5 with "persistent" muscle spasms and headaches.  Again, his PULHES "physical capacity or stamina" profile was increased from "1" to "3" (indicative of limitations necessitating certain assignment restrictions).

The Board acknowledges that a September 30, 1970, orthopaedic back evaluation and the October 26, 1970, MEB proceeding both concluded that the Veteran's cervical sprain was not aggravated by active duty.  This evidence was cited by the Board in its September 1972 decision.  However, the Court has held that a MEB report, which concludes that a preexisting condition was not aggravated by active duty, but with no analysis or medical explanation to accompany its conclusion, "falls woefully short of clear and unmistakable evidence."  Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

Thus, the Board finds that it cannot be legally said that a finding of no aggravation could have been undebatable in 1972.  Cotant, 17 Vet. App. at 131.  At the very least, the evidence brings into question whether there was aggravation of a preexisting cervical spine injury during service.   

In this regard, the Board now turns to whether the result would have been manifestly different but for the Board's error of law.  In other words, the question is whether reasonable minds could not differ as to whether it is absolutely clear a different result would have ensued.  38 C.F.R. § 20.1403(a), (c).  On this issue, because there was no clear and unmistakable evidence in September 1972 that a cervical sprain disease both preexisted service and was not aggravated thereby, the presumption of soundness was not rebutted, and the claim should have then neem considered on a direct basis.  See 38 U.S.C. § 311; Wagner, 370 F.3d at 1094-96.  In this regard, if the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2013) (citing Horn, 25 Vet. App. at 236).  For service connection, a claimant still must establish that he has a current disability that is related to the in-service injury or disease.  Gilbert, 26 Vet. App. at 52.  An unrebutted presumption of soundness does not necessarily lead to service connection for the disease or injury because it still must be shown by the claimant that there is a nexus between the current disability and service.  Id. at 52.

The Board finds that, without the error of law in the September 1972 decision, the presumption of soundness would not have been rebutted.  Moreover, the claim for service connection for a cervical sprain would have been granted on a direct basis.  This conclusion is undebatable, as reasonable minds could not differ on it.  38 C.F.R. § 20.1403(a).  In particular, as discussed in detail above, the Veteran's service treatment records are replete with treatment for and diagnoses of a chronic cervical sprain at C4-C5.  Upon objective examination, the October 19, 1970, separation examination also diagnosed him with chronic cervical sprain at C4-C5 with "persistent" muscle spasms and headaches.  The Veteran subsequently filed his claim on January 6, 1971, which was only two months after his separation from service on November 12, 1970.  In this claim, the Veteran reported that his neck was still "restricted."  In a February 1972 notice of disagreement (NOD), the Veteran reported that his neck condition had deteriorated since being in service.  In a May 1972 post-service statement, the Veteran asserted continuing problems with his neck.  The Veteran's post-service lay assertions are competent and credible with regard to his continuing post-service symptoms from his chronic cervical sprain.  Thus, it is undebatable that service connection for a cervical sprain would have been warranted at the time of the Board's September 1972 decision.  The evidence of record undebatably compels this conclusion.  

Based on the foregoing, the Board concludes that there was clear and unmistakable error in the September 1972 decision.   Accordingly, the decision must be revised.  


ORDER

The motion for revision or reversal of a September 1972 Board decision denying service connection for a cervical sprain on the basis of CUE is granted.




                       ____________________________________________
	J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



